STATE OF MICHIGAN

                           COURT OF APPEALS


ROBERT A. RUFFINS, by Conservator, JOHN R.                           UNPUBLISHED
RUFFINS,                                                             January 18, 2018

               Plaintiff-Appellant,

v                                                                    No. 335305
                                                                     Livingston Circuit Court
DTE ELECTRIC COMPANY,                                                LC No. 13-027760-NO

               Defendant-Appellee.


Before: MURPHY, P.J., and SAWYER and BECKERING, JJ.

PER CURIAM.

       In a previous opinion in this case, this Court directed as follows:

               Because DTE entitled to summary disposition under MCR 2.116(C)(10)
       with respect to the element of causation, and because causation, as opposed to
       rule violations, would not have been a matter for the MPSC to explore, we reverse
       the trial court’s primary jurisdiction ruling and remand for entry of judgment in
       favor of DTE. [Ruffins v DTE Electric Co, unpublished opinion per curiam of the
       Court of Appeals, p 4, issued April 28, 2016 (Docket No. 325443).]

Plaintiff did not appeal the ruling to our Supreme Court, and on remand to the trial court,
plaintiff filed a supplemental submission of evidence, arguing that the evidence established an
issue of fact on causation. Wisely, the trial court rejected the submission and argument and
entered judgment in favor of DTE as ordered by this Court. Plaintiff now appeals. Under the
rule of mandate, “a lower court must strictly comply with, and may not exceed the scope of, a
remand order.” Int’l Business Machines Corp v Dep’t of Treasury, 316 Mich. App. 346, 352; 891
NW2d 880 (2016). The trial court properly entered judgment in favor of DTE. Assuming that
plaintiff can even validly file an appeal to this Court under the circumstances, the trial court’s
ruling is affirmed.

       Affirmed. Taxable costs are awarded to DTE under MCR 7.219.



                                                             /s/ William B. Murphy
                                                             /s/ David H. Sawyer
                                                             /s/ Jane M. Beckering

                                                -1-